Citation Nr: 1229677	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for the service-connected keloids of the chest.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for fecal incontinence, to include as secondary to the service-connected hemorrhoids.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to September 1953.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO, in pertinent part, denied a compensable evaluation for keloids of the chest and service connection for fecal incontinence.  This matter also comes before the Board on appeal from a February 2010 rating decision denying service connection for bilateral hearing loss.  

In August 2010, the Board remanded the appeal for additional development.  Following the Board's remand, in a May 2011 rating decision, the RO increased the disability rating for the Veteran's service-connected keloids of the chest to 10 percent, effective February 9, 2009.  In August 2011, the Board awarded an increased 10 percent disability rating for keloids of the chest, and no higher, prior to February 9, 2009.  In the same decision, the Board denied a rating in excess of 10 percent throughout the appeal period.  Additionally, the Board remanded the service connection claims for fecal incontinence and bilateral hearing loss.  (Note: in a September 2011 rating decision, the RO assigned the 10 percent rating for keloids of the chest effective from October 17, 2007.) 

The Veteran appealed the Board's August 2011 denial of a disability rating in excess of 10 percent for keloids of the chest to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, pursuant to Joint Motion for Partial Remand (JMR), the Court vacated that part of the Board's August 2011 decision that denied entitlement to a disability rating in excess of 10 percent for keloids of the chest throughout the appeal period and remanded the matter to the Board for further proceedings consistent with the JMR.  

The Court lacked jurisdiction over the service connection claims for fecal incontinence and bilateral hearing loss as they were remanded by the Board in August 2011.  Development directed by the Board in August 2011 and re-adjudication of the claims by the Agency of Original Jurisdiction (AOJ) is still pending.  As these matters have not been recertified to the Board, they are not ready for appellate disposition.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Court vacated that part of the Board's August 2011 decision that denied entitlement to a disability rating in excess of 10 percent for the service-connected keloids of the chest throughout the appeal period and remanded the matter to the Board in accordance with the JMR.  Notably, the parties agreed that remand was warranted for the Board  to address whether separate disability ratings for individual scars were appropriate under 38 C.F.R. § 4.114, Diagnostic Code 7804 (2002).  The parties also agreed the Veteran requested review under the regulations pertaining to the evaluation of the skin amended effective October 23, 2008.

The Veteran's keloids of the chest were rated by VA under a prior version of Diagnostic Code 7804 (effective October 30, 2002).  He may request review under Diagnostic Codes 7800-7805 irrespective of whether his disability has worsened since the last review, and VA will review his disability rating to determine whether he may be entitled to a higher disability rating under Diagnostic Codes 7800-7805 effective October 23, 2008. 

Clearly, the Veteran has invoked review under the regulations pertaining to the evaluation of the skin amended effective October 23, 2008.  Consequently, the Board finds that it has no alternative but to remand the claim for further notice and adjudication.  The Veteran has not received notice of the new skin regulations amended effective October 23, 2008.  Once notice is complete, and the Veteran has had an opportunity to respond, the RO must adjudicate whether a higher disability rating is warranted under Diagnostic Codes 7800-7805 effective October 23, 2008, in the first instance.  Any development deemed necessary, to include ordering a new VA examination, must occur prior to adjudication by the RO.

The last VA outpatient treatment records associated with the claims folder are dated in December 2009.  Any ongoing VA medical treatment records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).    

As a final matter, the Board notes the service connection claims for fecal incontinence and bilateral hearing loss were previously remanded by the Board in August 2011.  Development directed by the Board in August 2011 is incorporated by reference.  Once completed, the AOJ must readjudicate the claims as previously instructed and then recertify them to the Board along with the claim for increase for the service-connected keloids of the chest.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ensure that all due process requirements are met under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The RO must provide notice to the Veteran of the regulations pertaining to the evaluation of the skin amended effective October 23, 2008.  He must be afforded a reasonable opportunity to respond. 

2.  The RO should attempt to obtain copies of all pertinent outstanding VA outpatient treatment records related to keloids of the chest dated from December 2009 to the present from the appropriate VA Medical Center and any associated outpatient clinic.  All information that is not duplicative of evidence already in the claims folder should be obtained.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, to include ordering a new VA examination, the RO should adjudicate the claim for increase for the service-connected keloids of the chest in light of all evidence of record and all applicable regulations pertaining to the evaluation of the skin, to include the amended provisions, effective October 23, 2008.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



